                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA


UNITED STATES OF AMERICA,

                     Plaintiff,

               v.

DMITRY KUDRYN,                             Case No. 3:18-cr-00056-SLG-1

                     Defendant.


                                  SCHEDULING ORDER

      A hearing to address the status of restitution and fine payments by

Defendant shall be held on December 18, 2020 at 2:00 p.m. in Anchorage

Courtroom 2.

      No later than 7 days prior to the hearing, the probation officer assigned to

this case shall file a status report. The report shall provide an update on Mr.

Kudryn’s payments of the restitution and fine, as well as a summary of Defendant’s

gross monthly income for September, October, and November, 2020. See Docket

109 at 7.

      DATED this 24th day of September, 2020 at Anchorage, Alaska.

                                            /s/ Sharon L. Gleason
                                            UNITED STATES DISTRICT JUDGE




       Case 3:18-cr-00056-SLG Document 132 Filed 09/24/20 Page 1 of 1
